COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-18-00007-CR
                             NO. 02-18-00008-CR


MARK SCOTT                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                     ----------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NO. 1470861DX1, 1475011DX1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

       We have considered the appellant’s “Joint Motion to Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). Because this court has not yet issued a decision in these cases,

we grant the motion and dismiss the appeals. See Tex. R. App. P. 42.2(a),

43.2(f).

       1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2018




                             2